 1   THE O’MARA LAW FIRM, P.C.
     David C. O’Mara, Esq (SBN 085099)
 2   311 E. Liberty St,
     Reno, NV 89501
 3   Telephone: (775) 323-1321
     Facsimile: (775) 323.4082
 4   E-mail: david@omaralaw.net

 5   GLANCY PRONGAY & MURRAY LLP
     Lionel Z. Glancy (SBN 134180)
 6   Marc L. Godino (SBN 182689)
     Danielle L. Manning (SBN 313272)
 7   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
 8   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 9   E-mail: info@glancylaw.com

10   GREENSTONE LAW APC
     Mark S. Greenstone (SBN 199606)
11   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
12   Telephone: (310) 201-9156
     Facsimile: (310) 201-9160
13   E-mail: mgreenstone@greenstonelaw.com

14   [Additional Counsel on Signature Page]

15                                    UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA

17

18   JUSTIN CASTILLO, as an individual and on      CASE NO. 2:18-cv-2297-GMN-NJK
     behalf of all others similarly situated,
19                                                 STIPULATION AND [PROPOSED[ ORDER
                         Plaintiff,                TO EXTEND BRIEFING SCHEDULE ON
20                                                 MOTION FOR JUDGEMENT ON THE
             v.                                    PELADINGS AND MOTION TO STAY THIS
21                                                 ACTION OR, ALTERNATIVELY, TO STAY
     CAESARS ENTERTAINMENT                         DISCOVERY
22   CORPORATION and DESERT PALACE,
     LLC d/b/a CAESARS PALACE HOTEL &              (This is the parties’ first request for an extension
23   CASINO,                                       relating to the subject motions)

24                       Defendants.               Judge: Hon. Gloria M. Navarro, Chief Judge
                                                   Action Docketed: Dec. 3, 2018
25

26

27
28


                  STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE
                                    CASE NO. 2:18-cv-2297-GMN-NJK
     454049.2 CASESARSTCPA
 1

 2
               Plaintiff Justin Castillo (“Plaintiff”) and Defendants Caesars Entertainment Corporation
 3
     and Desert Palace, LLC d/b/a Caesars Palace Hotel & Casino (“Defendants” and collectively
 4
     with Plaintiff, the “Parties”), by and through their respective counsel, hereby stipulate and agree
 5
     that Plaintiff’s deadline to respond to Defendants’ Motion to Stay the Litigation or,
 6
     Alternatively, to Stay Discovery [ECF 48, corrected by ECF 50] and Defendants’ Motion for
 7
     Judgment on the Pleadings [ECF 47] is extended from January 4, 2019 to January 31, 2019, and
 8
     Defendants’ deadline to file reply briefs in support thereof is extended to February 14, 2019.
 9
     The Parties further stipulate and agree as follows:
10
               1.     Plaintiff filed this action on August 2, 2018, as an individual and on behalf of all
11
     others similarly situated, in the Superior Court of California for the County of Marin, captioned
12
     Justin Castillo v. Caesars Entertainment Corporation and Desert Palace, LLC dba Caesars
13
     Palace Hotel & Casino, Case No. CIV-1802716. Service of the Complaint and Summons was
14
     made on Defendants on August 22, 2018.
15
               2.     Defendants timely removed this action to the United States District Court for the
16
     Northern District of California on September 21, 2018.
17
               3.     Defendants timely moved, under Federal Rule of Procedure 12(b)(2), to dismiss
18
     this case for lack of personal jurisdiction, or alternatively to transfer this case to the District of
19
     Nevada on September 28, 2018. Defs.’ Mot. to Dismiss or Alternatively to Transfer, ECF No.
20
     20, Castillo v. Caesars Entm’t Corp., No. 18-cv-05781-EMC (N.D. Cal. Sept. 28, 2018).
21
               4.     The United States District Court for the Northern District of California issued a
22
     ruling on November 28, 2018 finding that it lacked personal jurisdiction over Defendants in this
23
     suit and transferring this case to the District of Nevada under 28 U.S.C. § 1631. See Castillo v.
24
     Caesars Entm’t Corp., No. 18-cv-05781-EMC, 2018 WL 6199682 (N.D. Cal. Nov. 28, 2018).
25
               5.     This case was transferred and docketed in this Court on December 3, 2018. ECF
26
     No. 34.
27
28


                    STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE
     454049.2 CASESARSTCPA            CASE NO. 2:18-cv-2297-GMN-NJK
 1           6.      Defendants requested an extension of time to respond to Plaintiff’s Class Action

 2   Complaint (ECFs No. 40, 42), which the Court initially denied (ECF No. 41) but then granted in

 3   part (ECF No. 43) thereby extending Defendants’ time to respond to Plaintiff’s Complaint up to

 4   and until December 21, 2018.

 5           7.      On December 21, 2018, Defendants filed (1) an Answer to Plaintiff’s Complaint

 6   (ECF No. 44); (2) a Motion for Judgment on the Pleadings pursuant to Federal Rule of Civil

 7   Procedure 12(c) (ECF No. 47); and (3) a Motion to Stay This Action or, Alternatively, to Stay

 8   Discovery (ECF No. 48). Plaintiff’s response to Defendants’ Motion to Stay and the Rule 12(c)

 9   Motion is currently due January 4, 2019, and Defendants’ deadline to file replies in support of

10   their motions is currently January 11, 2019.

11           8.      Good cause exists for the briefing schedule extensions requested herein.

12   Defendants’ motions were filed just before Christmas, and Plaintiff’s response briefs are due just

13   after New Year’s. Co-lead counsel and one of the primary brief writers for Plaintiff, Mark S.

14   Greenstone, was away on vacation from December 21, 2018 through December 26, 2018, and is

15   scheduled to be away again from December 29, 2018 through January 2, 2019. In addition, Mr.

16   Greenstone and co-lead counsel in this case Glancy Prongay & Murray (“GPM”) are also lead

17   counsel in two other class actions with dispositive motion response briefs to be filed in January

18   of 2019.

19           9.      Should Plaintiffs’ response deadline be extended, Defendants’ counsel similarly

20   seek a brief extension of Defendants’ reply deadline to February 14, 2019 (two weeks instead of
21   one week) in light of commitments in other cases in early February of 2019, including an
22   argument in the D.C. Circuit involving members of the defense team.
23           10.     This is the first stipulation for an extension of time relating to the subject motions.
24           IT IS SO STIPULATED AND AGREED.
25           Respectfully submitted,

26   Dated: December 31, 2018                           By /s/ David C. O’Mara
                                                           David C. O’Mara, Esq (SBN 08599)
27                                                         311 E. Liberty St.
                                                           Reno, NV 89501
28                                                         Telephone: (775) 323.1321


                   STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE
     454049.2 CASESARSTCPA           CASE NO. 2:18-cv-2297-GMN-NJK
 1                                                 Facsimile: (775) 323.4082
                                                   E-mail: david@omaralaw.net
 2
                                                   GREENSTONE LAW APC
 3                                                 Mark S. Greenstone (PHV)
                                                   925 Century Park East, Suite 2100
 4                                                 Los Angeles, CA 90067
                                                   Telephone: +1.310.201.9156
 5                                                 mgreenstone@greenstonelaw.com

 6                                                 GLANCY PRONGAY & MURRAY LLP
                                                   Lionel Z. Glancy (PHV)
 7                                                 Marc L. Godino (PHV)
                                                   Danielle L. Manning (PHV pending)
 8                                                 1925 Century Park East, Suite 2100
                                                   Los Angeles, CA 90067
 9                                                 Telephone: +1.310.201.9150
                                                   info@glancylaw.com
10
                                                   JAURIGUE LAW GROUP
11                                                 Michael J. Jaurigue (PHV)
                                                   200 West Glenoaks Boulevard, Suite 300
12                                                 Glendale, CA 91202
                                                   Telephone: +1.818.630.7280
13                                                 michael@jlglawyers.com
                                                   abigail@jlglawyers.com
14
                                                   Attorneys for Plaintiff Justin Castillo
15

16

17     ///
18
       ///
19

20
21

22

23

24

25

26

27
28


                  STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE
     454049.2 CASESARSTCPA          CASE NO. 2:18-cv-2297-GMN-NJK
 1
                                             By /s/ Frank M. Flansburg III
 2
                                                Frank M. Flansburg III
 3                                              BROWNSTEIN HYATT FARBER
                                                SCHRECK, LLP
 4                                              100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106
 5                                              Telephone: +1.702.802.2205
                                                fflansburg@bhfs.com
 6
                                                LATHAM & WATKINS LLP
 7                                              Matthew T. Murchison (PHV to be filed)
                                                Natalie Hardwick Rao (PHV to be filed)
 8                                              Adam J. Tuetken (PHV to be filed)
                                                555 Eleventh Street, N.W., Suite 1000
 9                                              Washington, D.C. 20004-1304
                                                Telephone: +1.202.637.2200
10                                              matthew.murchison@lw.com
                                                natalie.rao@lw.com
11                                              adam.tuetken@lw.com
12                                              Attorneys for Defendants
13                                              Caesars Entertainment Corporation and
                                                Desert Palace, LLC d/b/a Caesars Palace
14                                              Hotel & Casino
15
                                           ORDER
16
      IT IS SO ORDERED.
17
                  10 day of January, 2019.
      DATED this _____
18

19
                                               Gloria M. Navarro, Chief Judge
20                                             UNITED STATES DISTRICT COURT
21

22

23

24

25

26

27
28


                  STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE
     454049.2 CASESARSTCPA          CASE NO. 2:18-cv-2297-GMN-NJK
